WELLFORD, Senior Circuit Judge,
concurring in part and dissenting in part:
In the district court’s order of September 20, 1990, the court stated that its prior June 27, 1990 order “granted the INS’ petition to enforce its subpoena that had been directed to ADT Engineering, Inc. (ADT).” In the latter order, the district court also made reference to “Van’s employment records” and to Van’s motion for a stay pending appeal, which motion was granted because “Van has sufficiently satisfied” the tests. Reference also was made to enforcement of the subpoena in controversy “against Van,” and therefore granted “Van’s Motion for a stay pending appeal.”
“Vito Van, d/b/a ADT Engineering, Inc., respondent above named,” filed a July 17, 1990 appeal from the district court’s order that the INS subpoena “In re: ADT Engineering, Inc.” was valid and enforceable. The subpoena dated January 3, 1990, was directed to ADT Engineering, Inc.’s personnel manager.1 The petition to enforce, however, was filed on February 15, 1990, against “Vito Van d/b/a ADT Engineering, Inc., a dissolved Michigan corporation.”
A February 23, 1990 motion for issuance to show cause with regard to issuance of the administrative subpoena was directed against Van, d/b/a ADT. The order to show cause against Van, d/b/a ADT, was entered March 2, 1990. A response was filed a month later pointing out that ADT was “a Michigan corporation in good standing,” and admitting that a subpoena was served on ADT.2
Van’s affidavit, filed with the response, indicated that he was president of ADT. The INS asserted before the district court that it “should be able to enforce the subpoena against ADT Engineering and Vito Van as its responsible corporate officer.” J/A 70 (emphasis added). The government, however, did not appear to seek a remedy against Vito Van personally or individually apart from his position as president of that engineering entity. Respondent’s attorney argued that “if Vito Van is the subject of an investigation, he is not a witness for purposes of Section 235.” In the June 27th order, the district court began its discussion by stating that the INS *390was “investigating the Respondent, Vito Van, to determine whether his company, ADT Engineering, Inc.” was in compliance with immigration laws. The district court held that the INS might enforce its subpoena “against ADT and Van, as its responsible corporate officer.”3
The majority would dismiss the appeal for Van's lack of standing, although it acknowledges that the government should have been required to “repetition the correct party.” The majority finds it clear that the government intended that the subpoena be enforced against the entity to which it was specifically directed — ADT— not Vito Van, who was “affected only insofar as he fills the shoes of the personnel manager.”
I find the court's holding to be unduly technical as it relates to ADT, the corporate entity. While I agree that Van himself has no basis personally to contest the subpoena at this stage, I find that he is clearly acting here in the notice of appeal as corporate agent and its responsible officer on behalf of the corporation.
I would conclude, therefore, that ADT Engineering, Inc. is the real party in interest, the party sought to be served, and that it has presented substantial legal questions as to the INS’ authority to subpoena all its records that the immigration officer seeks. The corporate defenses are certainly not limited in this controversy to fifth amendment self-incrimination claims.
The panel should have addressed, then, the respondent’s contentions that the subpoena addressed to ADT was (1) “not lawfully issued”; (2) was “excessive”; and (3) constituted a fifth amendment proscribed “taking.” The district court misspoke when it referred to Van’s records and that it was Van’s motion to stay enforcement of the subpoena. It was Van, but only on behalf of the corporation which regained good standing prior to the district court’s decision, that sought the stay.
I dissent, therefore, from dismissing the appeal, including all the issues and contentions raised by ADT, on the basis of the majority’s holding that Van personally had no standing.

. Respondent’s attorney filed a notice of entry of appearance for ADT Engineering, Inc. after issuance of the subpoena.


. There was evidence that ADT's corporate existence "was renewed on March 16.”


. I believe the district court did not thereby indicate any intended enforcement against Van individually, nor as a proprietor, but rather only as corporate officer.